DETAILED ACTION
This communication is in response to the claims filed on 02/18/2021.
Application No: 16/610,495.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Charles Ho on March 03, 2021.

The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

1. (Currently Amended) A rotating shaft connection apparatus for a multi-screen mobile terminal device, comprising: a rotating shaft, a drive member, an adapting member, and a magnetic member, wherein the drive member is fixed on the rotating shaft; the adapting member and the 
the rotating shaft connection apparatus further comprising an elastic member provided between the drive member and the adapting member, the elastic member is configured to enable the adapting member to return to the second state when the rotating shaft stops rotating;
wherein the adapting member is provided with an annular groove at a side, facing the drive member, of the adapting member, and the elastic member is compressibly received in the annular groove.

2. (Original) The rotating shaft connection apparatus according to claim 1, wherein the adapting member is a permanent magnet, and the magnetic member is an electromagnet.

3. (Cancelled)

4. (Previously Presented) The rotating shaft connection apparatus according to claim 1, wherein the elastic member is a compression spring and is sleeved on the rotating shaft, an end of the elastic member is elastically abutted against the drive member, and another end of the elastic member is elastically abutted against the adapting member.

5. (Cancelled)

6. (Original) The rotating shaft connection apparatus according to claim 1, wherein two end sides of the adapting member are respectively provided with a plurality of hemispherical protruding teeth along a circumferential direction of the rotating shaft, and an end side of the drive member 

7. (Previously Presented) The rotating shaft connection apparatus according to claim 1, further comprising a motor, wherein in the first state, the motor drives the rotating shaft to rotate the adapting member.

8. (Previously Presented) A multi-screen mobile terminal device, comprising: a plurality of display screens, and a rotating shaft connection apparatus, according to claim 1, connecting any two adjacent display screens, wherein for the two adjacent display screens, one display screen is fixedly connected with the rotating shaft and the magnetic member, and the other display screen is fixedly connected with the adapting member.

9. (Previously Presented) The multi-screen mobile terminal device according to claim 8, further comprising a rotation control unit, wherein the rotating shaft connection apparatus is the rotating shaft connection apparatus which comprises a motor, wherein in the first state, the motor drives the rotating shaft to rotate the adapting member; the magnetic member is an electromagnet; the rotation control unit is electrically connected with the motor and the magnetic member, and is configured to control the rotating shaft connection apparatus to rotate to a predetermined position according to a predetermined rotation angle.

10. (Original) The dual-screen mobile terminal device according to claim 9, further comprising a gyro sensor electrically connected with the rotation control unit, wherein the rotation control unit is further configured to adjust a relative rotation angle between any two adjacent display screens in real time according to a spatial coordinate value fed back by the gyro sensor.



12. (Cancelled)

13. (Previously Presented) The rotating shaft connection apparatus according to claim 4, further comprising a motor, wherein in the first state, the motor drives the rotating shaft to rotate the adapting member.

14. (Cancelled)

15. （Previously Presented）The rotating shaft connection apparatus according to claim 6, further comprising a motor, wherein in the first state, the motor drives the rotating shaft to rotate the adapting member.

16. (Previously Presented) A multi-screen mobile terminal device, comprising: a plurality of display screens, and a rotating shaft connection apparatus, according to claim 2, connecting any two adjacent display screens, wherein for the two adjacent display screens, one display screen is fixedly connected with the rotating shaft and the magnetic member, and the other display screen is fixedly connected with the adapting member.

17. (Cancelled) 

18. (Previously Presented) A multi-screen mobile terminal device, comprising: a plurality of display screens, and a rotating shaft connection apparatus, according to claim 4, connecting any two adjacent display screens, wherein for the two adjacent display screens, one display screen is 

19. (Cancelled)

20. (Previously Presented) A multi-screen mobile terminal device, comprising: a plurality of display screens, and a rotating shaft connection apparatus, according to claim 6, connecting any two adjacent display screens, wherein for the two adjacent display screens, one display screen is fixedly connected with the rotating shaft and the magnetic member, and the other display screen is fixedly connected with the adapting member.

 *** 

Reasons for allowance
Claims 1-2, 4, 6-11, 13, 15-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
 
A rotating shaft connection apparatus for a multi-screen mobile terminal device, comprising:

 the adapting member and the magnetic member are rotatably sleeved on the rotating shaft; the adapting member is located between the drive member and the magnetic member; and 
the adapting member is slidably engaged with the rotating shaft in an axial direction; 
wherein in a first state, the adapting member is engaged with the drive member in a locking manner, and the rotating shaft is rotated to rotate the adapting member; 
in a second state, the rotating shaft stops rotating, and the adapting member is engaged with the magnetic member in a locking manner;
the rotating shaft connection apparatus further comprising an elastic member
provided between the drive member and the adapting member, the elastic member is
configured to enable the adapting member to return to the second state when the rotating
shaft stops rotating;
	wherein the adapting member is provided with an annular groove at a side, facing
the drive member, of the adapting member, and the elastic member is compressibly
received in the annular groove.
 

The representative claim 8 distinguish features are underlined and summarized below:
 A multi-screen mobile terminal device, comprising: 
a plurality of display screens, and a rotating shaft connection apparatus, according to claim 1 (i.e. distinguish features underlined in claim 1), connecting any two adjacent display screens, 
wherein for the two adjacent display screens, one display screen is fixedly connected with the rotating shaft and the magnetic member, and the other display screen is fixedly connected with the adapting member.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 8 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Takahashi, Konno and Luedtke teach following:
 	Takahashi (US 20110031744 A1) teaches a rotary joint maintains cryogenic temperature of a supplying refrigerant flowing through a fluid passage, and makes available to lubricate a seal face by the supplying refrigerant as well as to minimize a running cost for the refrigerant. The rotary joint is that, in a mechanical seal device composed of a mechanical seal comprising spaced rotary seal rings having a seal face at both end faces tightly sealed with an outer circumferential face of a vacuum use cylindrical shaft, stationary seal rings provided hermetically sealed with the seal face provided at both sides of the rotary seal rings, elastic bellows which contact with a tip end circumferential face of the stationary seal ring for pressing the rotary seal ring to the seal face side, wherein a first vacuum passage communicates through a first clearance vacuum passage which is through an inner circumference of the counter seal face of the stationary seal ring between an inner circumferential face of the stationary seal ring at one tip end side of the mechanical seal device and the vacuum use cylindrical shaft.
 
Konno (US 8419448 B2) teaches an elastic connector that electrically connects two connection target members. The technology enables an initial product to be quickly completed with a low initial cost, in correspondence to any distance between the connection target members and any angle formed between them. An elastic connector was obtained by forming a major-axis columnar body, in which a conductive part was formed by cross linking and hardening (solidifying) conductive members inside a tube-like part formed of an insulative rubber tube, and then cutting the major-axis columnar body with a cutting blade along a cutting line, which is in a direction crossing the axis of the major-axis columnar body, to shorten the major-axis columnar body. This elastic connector eliminates the need to create a new metal mold in its manufacturing. When a length to which the major-axis columnar body is cut is appropriately changed and it is cut to that length, an elastic connector that suit any distance between the connection target members and any angle formed between them can be obtained. 

Luedtke (US 5732493 A) teaches a dual pendulum display apparatus comprising a housing, a motor which is fixed to the housing and which has an output shaft, an output gear rotation relative thereto about an output gear axis, and which has thereon a projection spaced from the output gear axis, a pivot arm mounted on the housing for pivotal movement relative thereto about a pivot arm axis spaced from the output gear axis, the pivot arm having therein a longitudinal slot receiving the projection for reciprocal sliding movement of the projection in the slot, such that rotation of the output gear and movement of the projection in the slot causes pendulum type motion of the pivot arm, the pivot arm having opposite first and second ends spaced from the pivot arm axis, first advertising material mounted on the first end of the pivotal arm, and second advertising material mounted on the second end of the pivot arm, such that the first advertising material and the second advertising material move back and forth in opposite directions in response to pendulum type movement of the pivot arm.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 wherein in a first state, the adapting member is engaged with the drive member in a locking manner, and the rotating shaft is rotated to rotate the adapting member; 
in a second state, the rotating shaft stops rotating, and the adapting member is engaged with the magnetic member in a locking manner;
the rotating shaft connection apparatus further comprising an elastic member
provided between the drive member and the adapting member, the elastic member is
configured to enable the adapting member to return to the second state when the rotating
shaft stops rotating;
	wherein the adapting member is provided with an annular groove at a side, facing
the drive member, of the adapting member, and the elastic member is compressibly
received in the annular groove.


Takahashi teaches a rotary joint maintains cryogenic temperature of a supplying refrigerant flowing through a fluid passage, and makes available to lubricate a seal; but failed to teach one or more limitations, including, 
 wherein in a first state, the adapting member is engaged with the drive member in a locking manner, and the rotating shaft is rotated to rotate the adapting member; 
in a second state, the rotating shaft stops rotating, and the adapting member is engaged with the magnetic member in a locking manner;
the rotating shaft connection apparatus further comprising an elastic member
provided between the drive member and the adapting member, the elastic member is
configured to enable the adapting member to return to the second state when the rotating
shaft stops rotating;
	wherein the adapting member is provided with an annular groove at a side, facing
the drive member, of the adapting member, and the elastic member is compressibly
received in the annular groove.


Konno and Luedtke alone or in combination failed to cure the deficiency of Takahashi.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system for a rotating shaft connection apparatus and a multi-screen mobile terminal device having the rotating shaft connection apparatus. 
With the development of communication technologies, uses of mobile terminal devices such as mobile phones and tablets are constantly expanding, and screens of mobile terminal devices are getting increasingly larger. However, a too large screen size can lead to decreased portability of a mobile terminal device, and therefore, it has become a trend to develop dual-screen mobile terminal devices, especially dual-screen mobile phones. For now, the two screens of a dual-screen mobile phone are mostly connected by a purely mechanical rotating shaft apparatus. Such a mechanical rotating shaft apparatus is simple in structure and low in cost, but has the following disadvantages. First, the rotating shaft is unevenly stressed during a rotating process, which affects the hand feeling of a user. Second, the locking force of the rotating shaft is difficult to adjust; if the locking force is too small, the closing and opening positions of the mobile phone will not be easily fixed, and if the locking force is too large, a relatively large force will be required during the entire stroke, which leads to poor user experiences and even has security risks. 
A main objective of the disclosure is to provide a rotating shaft connection apparatus, so as to solve the technical problem of poor user experiences and low comfort due to the fact that a conventional rotating shaft connection apparatus is unevenly stressed during a rotating process and the locking force is difficult to adjust.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645